Citation Nr: 0025346	
Decision Date: 09/22/00    Archive Date: 09/27/00

DOCKET NO.  99-06 515	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for nicotine dependence 
and a respiratory disability due to tobacco use.

2.  Entitlement to service connection for hearing loss.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to service connection for a neurological 
disability.

5.  Entitlement to service connection for a circulatory 
disability.

6.  Entitlement to service connection for a lung disability.

7.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a low 
back disability.

8.  Entitlement to an evaluation in excess of 10 percent for 
the service connected post-traumatic stress disorder (PTSD).

9.  Entitlement to an increased rating for residuals of a 
shrapnel wound of the left leg with scar, retained foreign 
body and left ankle disability, currently evaluated as 30 
percent disabling.

10.  Entitlement to a total disability rating based on 
individual unemployability due to service connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	John Stevens Berry, Attorney


ATTORNEY FOR THE BOARD

Jeffrey A. Pisaro, Counsel


INTRODUCTION

The veteran had active service from January 1967 to January 
1969 and from July 1971 to August 1973.

This appeal arises from a November 1998 rating decision of 
the Lincoln, Nebraska Regional Office (RO), which denied the 
issues listed on the title page of this decision along with 
the additional issue of service connection for PTSD.  This 
appeal also arises from a June 1999 rating decision of the RO 
which granted service connection for PTSD and assigned a 10 
percent disability evaluation.  

The issues of whether new and material evidence has been 
submitted to reopen a claim of entitlement to service 
connection for a low back disability; whether a rating in 
excess of 10 percent is warranted for the service connected 
PTSD; whether a rating in excess of 30 percent is warranted 
for the service connected left lower extremity disorder; and 
entitlement to TDIU benefits are the subject of the remand 
section of this decision.


FINDINGS OF FACT

1.  The veteran filed a claim of service connection for 
nicotine dependence and respiratory disability due to tobacco 
use after June 9, 1998.

2.  There is no competent medical evidence to demonstrate 
that the veteran currently suffers from nicotine dependence; 
this claim is not plausible.

3.  The veteran has presented no competent medical evidence 
to show that he currently suffers from respiratory disability 
that is related to disease or injury in service; this claim 
is not plausible.

4.  The veteran has presented no competent evidence to show 
that he currently suffers from hearing loss.

5.  The veteran's claim of entitlement to service connection 
for hearing loss is not plausible.

6.  The veteran has presented no competent evidence to show 
that he currently suffers from tinnitus.

7.  The veteran's claim of entitlement to service connection 
for tinnitus is not plausible.

8.  The veteran has presented no competent evidence to show 
that he currently suffers from neurological disability.

9.  The veteran's claim of entitlement to service connection 
for neurological disability is not plausible.

10.  The veteran has presented no competent evidence to show 
that he currently suffers from a circulatory disability.

11.  The veteran's claim of entitlement to service connection 
for a circulatory disability is not plausible.

12.  The veteran has presented no competent medical evidence 
to show that he currently suffers from a lung disability that 
is related to disease or injury in service.

13.  The veteran's claim of entitlement to service connection 
for a lung disability is not plausible.


CONCLUSIONS OF LAW

1.  The veteran's claim of entitlement to service connection 
for nicotine dependence and respiratory disability due to 
tobacco use is precluded by law.  38 U.S.C.A. § 1103 (West 
1991).

2.  The veteran's claim of entitlement to service connection 
for nicotine dependence and respiratory disability is not 
well grounded.  38 U.S.C.A. § 5107 (West 1991).

3.  The claim of entitlement to service connection for 
hearing loss is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).

4.  The claim of entitlement to service connection for 
tinnitus is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).

5.  The claim of entitlement to service connection for 
neurological disability is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).

6.  The claim of entitlement to service connection for 
circulatory disability is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).

7.  The claim of entitlement to service connection for a lung 
disability is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


I.  Service connection due to tobacco use

The evidence of record shows that the veteran was diagnosed 
with and treated for asthmatic bronchitis and sinusitis by VA 
in May 1990.  There is no indication in the medical evidence 
of record, to include the service medical records, that 
asthmatic bronchitis or sinusitis was manifest at an earlier 
date.

On June 15, 1998, the veteran filed a claim for service 
connection for nicotine dependence and respiratory disability 
due to inservice tobacco use.  There is no indication in the 
evidence of record that the veteran filed a claim, formal or 
informal, for service connection for these disabilities prior 
to June 15, 1998.

The Board notes that recent congressional legislation 
prohibits service connection for diseases attributable to 
tobacco use during active service.  112 Stat. 685, 865-66 
(1998) (codified at 38 U.S.C.A. § 1103).  This legislation 
pertains to claims filed after June 9, 1998 and, thus, is 
applicable to the case at hand.  Therefore, in order to 
establish service connection for nicotine dependence or 
respiratory disability, the veteran must show that these 
disabilities were incurred or aggravated during service or 
within a requisite presumptive period.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1131; 38 C.F.R. § 3.303, 3.307, 3.309.

A claimant has the burden of submitting evidence sufficient 
to justify a belief by a fair and impartial individual that 
the claim is well grounded.  38 U.S.C.A. § 5107(a).  In order 
for a claim to be well-grounded, there must be: (1) medical 
evidence of a disability; (2) lay or medical evidence of 
incurrence or aggravation of a disease or injury in service; 
and (3) medical evidence of a nexus, or link, between the 
inservice disease or injury and the disability.  See Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995).  Alternatively, the 
second and third Caluza elements may be satisfied by evidence 
of continuity of symptomatology and medical or, in certain 
circumstances, lay evidence of a nexus between the present 
disability and the symptomatology.  See Savage v. Gober, 10 
Vet. App. 488, 495 (1997) (Construing 38 C.F.R. § 3.303(b)).  
Also, in the case of a disease only, service connection may 
be established by (1) evidence of the existence of a chronic 
disease in service or of a disease, eligible for presumptive 
service connection pursuant to statute or regulation, during 
the applicable presumption period, and (2) present disability 
from it.  Id.

In the case at hand, there is no indication in the evidence 
of record that the veteran's asthmatic bronchitis or 
sinusitis was shown in service or has been demonstrated to be 
related to service in any way.  These disabilities were not 
manifest in the medical record until more than 15 years after 
separation from service.  Thus, the claim for service 
connection on a direct or presumptive basis is not well 
grounded.  Further, service connection cannot be established 
for nicotine dependence or respiratory disability based on 
tobacco use as it is precluded by law.  See Sabonis v. Brown, 
6 Vet. App. 426 (1994).  Therefore, the claim must be denied.


II.  Direct service connection claims

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if preexisting such service, was 
aggravated by service.  38 U.S.C.A. § 1110 (West 1991); 38 
C.F.R. § 3.303(a) (1999).  Service connection may be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (1999).  

The regulations further provide that with chronic disease 
shown as such in service (or within the presumptive period 
under § 3.307) so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date, however remote, are service 
connected, unless clearly attributable to intercurrent 
causes.  For the showing of chronic disease in service there 
is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  When the disease identity is established, there 
is no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned.  When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).  

A claimant seeking benefits under a law administered by the 
Secretary of the Department of Veteran Affairs shall have the 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well 
grounded.  The Secretary has the duty to assist a claimant in 
developing facts pertinent to the claim if the claim is 
determined to be well grounded.  38 U.S.C.A.  § 5107(a).  
Thus, the threshold question to be answered is whether the 
veteran has presented a well grounded claim; that is a claim 
which is plausible.  If he has not presented a well grounded 
claim, his appeal must fail, and there is no duty to assist 
him further in the development of his claim as any such 
additional development would be futile.  Murphy v. Derwinski, 
1 Vet. App. 78 (1990).  

To sustain a well grounded claim, the claimant must provide 
evidence demonstrating that the claim is plausible; mere 
allegation is insufficient.  Tirpak v. Derwinski, 2 Vet. App. 
609 (1992).  The determination of whether a claim is well 
grounded is legal in nature.  King v. Brown, 5 Vet. App. 19 
(1993).  A well grounded claim is a plausible claim, one 
which is meritorious on its own or capable of substantiation.  
Such a claim need not be conclusive but only possible to 
satisfy the initial burden of 38 U.S.C.A. § 5107(a).  Murphy 
v. Derwinski, 1 Vet.  App. 78, 81 (1990).  To be well 
grounded, a claim must be accompanied by supportive evidence, 
and such evidence must justify a belief by a fair and 
impartial individual that the claim is plausible.  Where the 
determinative issue involves a question of either medical 
causation or diagnosis, medical evidence is required to 
fulfill the well grounded claim requirement of 38 U.S.C.A. § 
5107(a).  Lathan v. Brown, 7 Vet. App. 359 (1995).

Establishing a well-grounded claim of service connection 
generally requires medical evidence of a current disability, 
see Rabideau v. Derwinski, 2 Vet. App. 141 (1992); medical 
or, in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  See Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 
604 (Fed. Cir. 1996) (table); see also Epps v. Gober, 126 
F.3d 1464, 1468 (Fed. Cir. 1997) (expressly adopting 
definition of well- grounded claim set forth in Caluza, 
supra), petition for cert. filed, No. 97-7373 (Jan. 5, 1998); 
Heuer v. Brown, 7 Vet. App. 379 (1995); Grottveit v. Brown, 5 
Vet. App. 91 (1993).  Alternatively, under 38 C.F.R. § 
3.303(b), service connection may be awarded for a "chronic" 
condition when: (1) a chronic disease manifests itself and is 
identified as such in service (or within the presumption 
period under 38 C.F.R. § 3.307) and the veteran presently has 
the same condition; or (2) a disease manifests itself during 
service (or during the presumptive period) but is not 
identified until later, there is a showing of continuity of 
symptomatology after discharge, and medical evidence relates 
the symptomatology to the veteran's present condition.  See 
Savage v. Gober, 10 Vet. App. 488, 495-98 (1998).

With regard to the claim of service connection for hearing 
loss, tinnitus, neurological disability and circulatory 
disability, the current medical record is devoid of findings 
or diagnoses of these disabilities.  In the absence of 
competent evidence to establish the presence of a claimed 
disability, there can be no valid claim.  Rabideau v. 
Derwinski, 2 Vet. App. 141 (1992); Brammer v. Derwinski, 3 
Vet. App. 223 (1992).  

With regard to the claim for a lung disability, asthmatic 
bronchitis and sinusitis were diagnosed in May 1990, more 
than 15 years after separation from service.  There is no 
competent medical evidence which would connect these 
disabilities to service.

The only evidence that would support the veteran's claim that 
he currently suffers from hearing loss, tinnitus, 
neurological disability, circulatory disability, or that an 
current lung disability is related to service is found in his 
statements; however, lay evidence is inadequate to establish 
a medical diagnosis or a medical nexus opinion.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Consequently, the veteran 
has not met the initial burden under 38 U.S.C.A. § 5107(a) of 
presenting well grounded claims of service connection for 
hearing loss, tinnitus, neurological disability, circulatory 
disability or a lung disability.  

Due to the fact that the veteran has not presented well 
grounded claims with regard to the service connection issues, 
there is no duty to assist him in the development of his 
claims.  Although the record shows that veteran was in 
receipt of Social Security Administration (SSA) disability 
benefits for at least a 6 month period of time pursuant to a 
January 1992 SSA decision, the record thereafter shows that 
the veteran has been employed.  The representative recently 
indicated in December 1998 that the veteran had again applied 
for SSA benefits.  There is simply no evidence, however, 
which would indicate that SSA records, if obtained, would 
yield any probative evidence in support of these service 
connection claims nor has it been otherwise contended.  Thus, 
no useful purpose would be gained in further delaying a 
decision in this case by requesting SSA records.  

Likewise, the representative has requested that the Board 
obtain an independent medical opinion (IME) under 38 C.F.R. 
§ 20.901(d).  As the instant claims are not well grounded, 
the Board may not reach the issue of whether the duty to 
assist would necessitate the Board obtaining an IME.  
Parenthetically, even if the instant claims were well 
grounded, an IME would not be necessary as the issues 
presented in this case are not so complex or controversial so 
as to require such an opinion.  

VA is obligated under 38 U.S.C.A. § 5103(a) to advise a 
claimant of evidence needed to complete his application.  
This obligation depends on the particular facts of the case 
and the extent to which the Secretary has advised the 
claimant of the evidence necessary to be submitted with a VA 
benefits claim.  See Robinette v. Brown, 8 Vet. App. 69 
(1995).  In this case, the veteran has been informed as to 
the type of evidence required to complete his claim for 
service connection.  Thus, VA's duty under Robinette has been 
fulfilled.  


ORDER

Entitlement to service connection for nicotine dependence and 
a respiratory disability due to tobacco use is denied.

As a well grounded claim has not been submitted, entitlement 
to service connection for hearing loss is denied.

As a well grounded claim has not been submitted, entitlement 
to service connection for tinnitus is denied.

As a well grounded claim has not been submitted, entitlement 
to service connection for a neurological disability is 
denied.

As a well grounded claim has not been submitted, entitlement 
to service connection for a circulatory disability is denied.

As a well grounded claim has not been submitted, entitlement 
to service connection for a lung disability is denied.


REMAND

The veteran contends that the RO erred by failing to grant 
higher evaluations for the service connected PTSD and left 
lower extremity disability.

In the case of Esteban v. Brown, 6 Vet. App. 259 (1994), the 
Court determined that an appellant was entitled to separate 
ratings for residuals of an injury to include painful scars 
as the assignment of separate ratings did not violate the 
prohibition against pyramiding under 38 C.F.R. § 4.14.  In 
this regard, the issue of whether separate ratings should be 
assigned for left leg and left ankle disabilities as well as 
related scars has been raised by the veteran.     

An orthopedic examination must be conducted to comply with 
the mandates set forth in DeLuca v. Brown, 8 Vet. App. 202 
(1995).  In that case, the Court held that in evaluating a 
service connected disability involving a joint, the Board 
erred in not adequately considering functional loss due to 
pain under 38 C.F.R. § 4.40 and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45.  The Court held that 
Diagnostic Codes pertaining to range of motion do not subsume 
38 C.F.R. § 4.40 and § 4.45, and that the rule against 
pyramiding set forth in 38 C.F.R. § 4.14 does not forbid 
consideration of a higher rating based on a greater 
limitation of motion due to pain on use, including use during 
flare-ups.  

The Court in DeLuca remanded the case to the Board to obtain 
a medical evaluation that addressed whether pain 
significantly limits functional ability during flare-ups or 
when the joint is used repeatedly over time.  The Court also 
held that the examiner should be asked to determine whether 
the joint exhibits weakened movement, excess fatigability or 
incoordination.  If feasible, these determinations were to be 
expressed in terms of additional range of motion loss due to 
any pain, weakened movement, excess fatigability or 
incoordination.  An orthopedic examination in this case, 
relative to the left ankle, must therefore provide clinical 
findings compliant with the holding in DeLuca.   

In addition, the Court has held that in cases concerning the 
rating of disorders, clinical findings must be related 
specifically to the applicable rating criteria.  Massey v. 
Brown, 7 Vet. App. 204 (1994).  Here, the existing clinical 
findings are not adequate to rate the veteran's PTSD under 
all of the applicable rating criteria in Diagnostic Code 
9411.  Accordingly, a VA psychiatric examination must be 
conducted to provide complete clinical findings in order to 
facilitate the evaluation of the veteran's PTSD.

The Court has held that the duty to assist the claimant in 
obtaining and developing available facts and evidence to 
support his claim includes obtaining all relevant medical 
records.  Littke v. Derwinski, 1 Vet. App. 90 (1990).  All 
current treatment records relative to the service connected 
disabilities should be obtained.

Also in regard to the claim for a higher evaluation for the 
service connected PTSD, the Court has held that unlike claims 
for increased ratings, "staged ratings" or separate ratings 
for separate periods of time based on the facts found may be 
assigned following the initial grant of service connection.  
Fenderson v. West, 12 Vet. App. 119 (1999).  In this case, as 
the rating action appealed from was the initial grant of 
service connection for the veteran's PTSD, the RO should 
consider the proper evaluations to be assigned for the 
veteran's PTSD pursuant to the Court's holding in Fenderson.

With regard to the claim to reopen the issue of entitlement 
to service connection for a low back disability, it is noted 
that this claim has previously been denied by the RO.  By 
rating decisions in December 1991 and January 1996, service 
connection for low back disability was denied.  The veteran 
received timely notice of the January 1996 denial by letter 
of the same month; however, he failed to file a timely notice 
of disagreement therefrom and that decision is final.  As 
part of the current claim, filed in June 1998, the veteran 
requested service connection for low back disability.  The 
March 1999 statement of the case did not include a recitation 
of the law and regulations pertaining to finality of RO 
determinations or provide the veteran with reasons and bases 
upon which the claim was denied.  If the veteran is to be 
able to fully argue his case, he must be made aware of all 
law and regulations which form the basis of the decision to 
deny benefits.

As it has been represented that the veteran has applied for 
Social Security Disability benefits, the Social Security 
Administration should be contacted to obtain records which 
may be pertinent to the veteran's current claim.  The Court 
has held that the VA has a duty to attempt to secure all 
records of the SSA regarding the veteran's rating of 
unemployability for SSA purposes.  Murincsak v. Derwinski, 2 
Vet. App. 363, 370 (1992).  Thus, the RO must request 
complete copies of the SSA decision and records utilized in 
considering the veteran's December 1992 claim for disability 
benefits and all claims for SSA benefits thereafter.

In addition, the Court held in Holland v. Brown, 6 Vet. App. 
443 (1994) that a claim for a total disability rating based 
on individual unemployability due to a service-connected 
disability is "inextricably intertwined" with a rating 
increase claim on the same condition.  Thus, the veteran's 
TDIU claim must be deferred pending the outcome of the higher 
rating claims.

In view of the foregoing, the case is REMANDED to the RO for 
the following development:

1.  The RO should contact the veteran 
through his attorney and obtain the names 
and addresses of all health care 
providers who have treated him for the 
service connected disabilities at issue 
in recent years.  After securing any 
necessary releases, the RO should obtain 
all records that are not already 
contained in the claims folder.  Once 
obtained, all records should be 
permanently associated with the claims 
file.  

2.  The Social Security Administration 
should be contacted and asked to furnish 
any medical records and administrative 
decisions which have been prepared in 
connection with the veteran's December 
1992 claim and any subsequent application 
for disability benefits.  

3.  Following completion of the above 
development, the veteran should be 
afforded VA muscle, scar, orthopedic and 
psychiatric examinations.  All disability 
should be evaluated in relation to its 
history with emphasis on the limitation 
of activity and functional loss due to 
pain imposed by the disabilities at issue 
in light of the whole recorded history.  
The claims folder must be made available 
to the examiners for review prior to the 
examinations.  A copy of this Remand must 
be furnished to the examiners prior to 
the examinations.  All criteria in each 
of the relevant diagnostic codes must be 
addressed in order for the Board to 
evaluate each disability and justify to 
the veteran the rating to be assigned for 
each disability on appeal. 

The muscle examiner should ascertain the 
current severity of the service connected 
residuals of shrapnel wounds of the left 
leg.  All indicated special tests and 
studies should be accomplished.  The 
examination report must contain a 
complete listing of complaints, medical 
history and sufficient clinical 
information so that the Board may address 
each and every criterion to be considered 
under the rating criteria for muscle 
injury.     

The scar examiner should determine the 
current severity of all scars associated 
with the service connected left lower 
extremity disorder.  All indicated 
special tests and studies should be 
accomplished.  The examiner should 
indicate whether there is evidence of 
superficial, poorly nourished scars with 
repeated ulceration; superficial scars 
that are tender and painful on objective 
demonstration; or whether there is any 
evidence of limitation of functioning of 
the body part affected by any scar.  Each 
of the above criteria must be addressed 
by the examiner.

The orthopedic examiner should determine 
the current severity of left ankle 
disability.  All indicated special tests 
and studies should be accomplished to 
include X-rays.  The examiner should 
provide complete range of motion studies 
for the left ankle.  Normal range of 
motion findings should also be provided 
for the left ankle.  The examiner should 
indicate whether there is any pain, 
weakened movement, excess fatigability, 
or incoordination on movement, and 
whether there is likely to be additional 
range of motion loss of the service 
connected left ankle due to any of the 
following:  (1) pain on use, including 
flare-ups; (2) weakened movement; (3) 
excess fatigability; or (4) 
incoordination.  The above determinations 
must, if feasible, be expressed in terms 
of the degree of additional range of 
motion loss due to pain on use or during 
flare-ups under § 4.40, and weakened 
movement, excess fatigability, or 
incoordination under § 4.45.  If the 
examiner is unable to make such a 
determination, it should be so indicated 
on the record.  

The psychiatric examiner should provide 
accurate and fully descriptive 
assessments of all clinical findings and 
address the presence or absence of the 
specific criteria set forth in diagnostic 
code 9411 of the rating schedule.  The 
examiner should also provide a full 
multiaxial evaluation to include the 
assignment of a numerical score on the 
Global Assessment of Functioning Scale 
(GAF Scale).  It is imperative that the 
examiner include an explanation of the 
significance of the assigned numerical 
score. 

4.  Upon receipt of the examination 
reports, the RO should review the 
examination reports to ensure that they 
are adequate for rating purposes.  If an 
examination is inadequate for any reason, 
the RO should return the examination 
report to the examining physician and 
request that all questions be answered.

5.  After completion of the requested 
development, the RO should review the 
veteran's claims.  Consideration should 
be given to the holdings in Massey, 
Esteban, Deluca and Fenderson.  The RO 
should also specifically determine 
whether separate ratings should be 
assigned for left leg and left ankle 
disabilities as well as for related 
scars.  If the action taken remains 
adverse to the veteran in any way, he and 
his representative should be furnished an 
appropriate supplemental statement of the 
case to include the law and regulations 
pertaining to finality of RO decisions 
and the provisions of 38 C.F.R. § 3.655 
which should be adhered to in the event 
that the veteran fails to appear for a 
scheduled examination without good cause.  
If the veteran fails to appear for a 
scheduled examination, the RO should 
include verification in the claims folder 
as to the date the examination was 
scheduled and the address to which 
notification was sent.  The veteran and 
his representative should then be 
afforded a reasonable opportunity to 
respond. 

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
further action until he is informed, but he has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purpose 
of this REMAND is to ensure due process of law and to obtain 
additional information.  No inference should be drawn 
regarding the final disposition of the claim as a result of 
this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals



 



